Case 4:17-cv-13292-LVP-EAS ECF No. 134-6, PagelD.3366 Filed 04/30/20 Page 1 of 3

From: Gaz Thomas

Sent: Mon, 10 Apr 2017 15:00:55 -0400 (EDT)

To: James O'Keefe III [james@projectveritas.com]
Subject: Charter schools

Attachments: Unionizing Charter Schools Plan[2].docx

 

This is the Charter School Op Plan you wanted to amend the strategic requirement on. This is where Marissa is at so
far. She will complete once you have made your amendments so she’s tracking along the right line.

Confidential PV005607
Case 4:17-cv-13292-LVP-EAS ECF No. 134-6, PagelD.3367 Filed 04/30/20 Page 2 of 3

Unionizing Charter Schools Plan (Category A)
Strategic Requirement
To obtain video/audio evidence that union officials are with the help of democratic
politicians trying to unionize charter schools for their own benefit rather than that of the
students. Ultimately, get a union official explaining how black people need to stay in the
poor, failing schools — they “cannot allow’ them to choose a better position elsewhere,

because that would hurt the union status quo.

Access

-President of the Michigan AFT, David Hacker (dhecker@aftmichigan.org)
- Union offices in selected cities.

- Weekly/monthly union meetings.

- Union social gatherings.

Operational Intelligence Requirements
1. Names, emails, and phone numbers of other union leaders in the Detroit
area.
2. Calendar of events for unions in Detroit area.
3. List of charter schools in Michigan.

4. Make appropriate aliases/social media accounts.

Operational Plan

Priority 1

By 11 April 2017, have contacted the President of the Michigan AFT regarding interning
for him.

By the 21 April 2017, LibertyU will have finalized an internship dates and plan with the
AFT.

Confidential PV005608
Case 4:17-cv-13292-LVP-EAS ECF No. 134-6, PagelD.3368 Filed 04/30/20 Page 3 of 3

Priority 2
By the end of April, LibertyU take any necessary trips to Michigan in order to finalize an

internship.

Confidential PV005609
